Citation Nr: 1231169	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  99-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of compression fracture of the thoracic spine. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected compression fracture of the lumbar spine. 

3.  Entitlement to a disability rating in excess of 20 percent for service-connected right knee impairment.

4.  Entitlement to an effective date earlier than December 5, 2001 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 1998 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and an October 2007 rating decision from the VA RO in Houston, Texas.  Jurisdiction for these matters is now with the Waco RO. 

This appeal was previously before the Board in February 2007, at which time the Board denied the Veteran's claims of entitlement to an increased rating for his service-connected thoracic spine and right knee disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court), after which the Veteran's attorney and the VA General Counsel agreed to remand the Veteran's claim for additional evidentiary development.  In May 2008, a CAVC Order was issued remanding the Veteran's claims for action consistent with the Joint Motion. 

Following the May 2008 Court Order, the Board remanded the Veteran's claims in December 2008 for action consistent with the April 2008 Joint Motion and May 2008 Court Order, after which the Veteran's claims were returned to the Board for adjudication.  In June 2010, the Board denied the Veteran's claims for an increased rating for his service-connected thoracic spine and right knee disabilities.  However, with respect to the Veteran's service-connected lumbar spine disability, the Board granted a 10 percent rating for a deformity of the vertebral body and increased the disability rating assigned for limitation of motion from 10 percent to 20 percent.  In that decision, the Board also remanded the issue of entitlement to TDIU in order to obtain a medical opinion regarding the effects the Veteran's service-connected disabilities had on his employability. 

The Veteran appealed the Board's June 2010 decision to the Court, after which the Veteran's attorney and the VA General Counsel agreed to set aside and remand the issues of entitlement to an increased rating for service-connected thoracic spine and right knee disabilities, as well as the portion of the June 2010 decision that increased the disability rating for limitation of motion affecting the service-connected lumbar spine disability from 10 to 20 percent.  (The Board notes that the Joint Motion states that the parties do not wish to disturb the "20 percent rating" that was granted for residuals of compression fracture of the 1st lumbar vertebra; however, the June 2010 decision reflects, as noted, that a 10 percent rating was assigned for fracture of the 1st lumbar vertebra, not a 20 percent rating.  Because the Joint Motion reflects that the portion of the decision that increased the rating for limitation of motion was vacated, the Board finds that the 10 percent rating assigned for the lumbar vertebral deformity shall not be disturbed, not the 20 percent rating incorrectly noted in the Joint Motion.) 

In November 2010, a CAVC Order was issued remanding the Veteran's claims to the Board for adjudication consistent with the Joint Motion.

In an August 2011 decision, the Board granted entitlement to a TDIU and remanded the claims for an increased rating for his service-connected thoracic spine and right knee disabilities.

An October 2011 rating decision, in part, effectuated the Board's August 2011 grant of a TDIU and assigned an effective date of July 31, 2006.

In an April 2012 rating decision, the RO granted the Veteran's claim for an earlier effective date for a TDIU and assigned a new effective date of December 5, 2001.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Residuals of compression fracture of the thoracic spine are manifested by no findings of intervertebral disc syndrome requiring prescribed bedrest of four weeks or greater, without evidence of abnormal mobility requiring a neck brace (jury mast), by forward flexion ranging from 40 to 55 degrees throughout the appeal period, and without ankylosis. 

2.  Residuals of compression fracture of the lumbar spine are manifested by moderate limitation of the lumbar spine, without incapacitating episodes of intervertebral disc syndrome requiring bedrest of four weeks or greater, and by moderate limitation of motion with forward flexion ranging from 40 to 55 degrees and without ankylosis. 

3.  Right knee impairment is manifested by flexion of the knee ranging from 30 to 100 degrees, by full extension of the knee and without recurrent subluxation or instability.

4.  The Veteran was first unemployable due to service-connected disabilities on December 5, 2001.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of a 20 percent for residuals of compression fracture of the thoracic spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5295, 5293 (effective prior to September 26, 2003). 

2.  The criteria for a 20 percent evaluation for moderate limitation of motion of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003).

3.  The criteria for a disability rating in excess of 20 percent for service-connected right knee impairment are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2011).

4.  The criteria for an effective date earlier than December 5, 2001 for the award of TDIU are not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the earlier effective date claim, the resolution of the Veteran's appeal for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regarding the increased ratings claims, the Veteran was provided a letter in May 2004 that explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

While the May 2004 letter was furnished after the issuance of the appealed February 1998 rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case (SSOC) issued in February 2012.  This course of corrective action fulfills VA's notice requirements, as addressed in the Mayfield line of decisions.  

The Veteran was also not provided with notice regarding effective dates in the May 2004 letter.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran as a May 2006 statement of the case (SOC) provided this information.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he underwent VA examinations in March 2000, October 2001, May 2003, January 2006 and August 2009 VA examinations, as well as October 2011 and January 2012 VA examination addendums.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as by his representative on his behalf.  

The Board notes that in a May 2012 letter, the Veteran's representative claimed that the January 2012 VA addendum provided by the VA examiner who conducted the August 2009 VA examination was not adequate.  Specifically, the Veteran's representative noted that the VA physician provided a one line conclusory statement regarding the Veteran's functional ability during flare-ups which was provided without a rationale and contradicted his previous August 2009 regarding potential functional impairments during flare-ups.

While the Board notes the Veteran's representative's contentions regarding the adequacy of  the January 2012 VA addendum regarding whether the Veteran had functional impairment due to flare-ups, as addressed further below, the VA physician also addressed this issue and provided a rationale for his opinion in an October 2011 VA addendum.

The examiner's addendums were based on previous VA examinations where the Veteran gave an accurate history regarding the disabilities at issue and recounted his relevant symptomatology at each examination, and where the examiner performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's back and knees disabilities.  The examiner documented these actions in detail in his examination reports and then addressed the issue of flare-ups.

As such, the Board finds that the October 2011 and January 2012 VA addendums are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Increased Ratings

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


A.  Thoracolumbar spine

As the Veteran's claims for increased ratings for his compression fracture of his thoracic spine and compression fracture of his lumbar spine have similar factual patterns, these disabilities will be addressed together.

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) [codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)].  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 27, 2003). Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

Prior to September 26, 2003, fractures of the vertebrae were rated according to Diagnostic Code 5285.  A 100 percent rating was assignable for residuals with cord involvement, bedridden or requiring long leg braces.  A 60 percent rating was assignable without cord involvement; abnormal mobility requiring neck brace (jury mast).  In other cases, disabilities were to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of a vertebral body.  Diagnostic Code 5285 provided that, both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae or an adjacent segment.  See Note, Diagnostic Code 5285 (2002). 

Prior to September 26, 2003, limitation of motion of the dorsal spine was rated according to Diagnostic Code 5291.  A zero percent rating was assignable for slight limitation of motion.  A 10 percent rating was assignable for both moderate and severe limitation of motion.  38 C.F.R. § 4.72, Diagnostic Code 5291 (2002). 

Prior to September 26, 2003, ankylosis of the dorsal spine was rated according to Diagnostic Code 5288.  A 20 percent rating was assignable for favorable ankylosis, and a 30 percent rating was assignable for unfavorable ankylosis.  38 C.F.R. § 4.72, Diagnostic Code 5288 (2002). 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292, which pertained to limitation of motion of the lumbar spine, a 40 percent evaluation was warranted for severe limitation of motion.  A 20 percent rating was assigned for moderate limitation of motion.  A slight limitation of motion warranted a 10 percent evaluation. 

Prior to September 23, 2002, intervertebral disc syndrome was rated under Diagnostic Code 5293.  A 10 percent rating was applicable for mild intervertebral disc syndrome.  A 20 percent evaluation required moderate intervertebral disc syndrome, with recurring attacks, a 40 percent evaluation required severe intervertebral disc syndrome, with recurring attacks, with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to Sept. 23, 2002).

Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 2003). 

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. §4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is applicable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003). 

The amended rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Factual Background 

A February 1995 VA treatment record noted that the Veteran complained of lower lumbar pain with intermittent left leg numbness that occurred daily.  Assessment was history of compression fracture of T11-T12 with an acute angle of lumbosacral spine and intermittent left leg numbness. 

The Veteran underwent a VA examination in March 2000.  The Veteran reported increased lower back pain and limitation of motion.  He complained of radiating pain and a sensation of numbness in the right thigh. 

Upon physical examination, the muscles were weak and somewhat poorly controlled.  Range of motion testing revealed flexion to 44 degrees and extension of 0 degrees.  The Veteran had lateral tilt of 10 degrees to the right and the left. Rotation was 0 degrees.  The examiner noted that there was an area of maximum tenderness at the lumbo-dorsal area L1.  The examiner diagnosed residual chronic lumbar and lumbo-dorsal strain syndrome associated with fractures at T11, T12 and L1. 

The Veteran underwent a VA examination in October 2001.  The examiner noted a history of vertebral fractures in 1975 and 1976.  The Veteran reported that he experienced back pain when walking as much as one-fourth of a mile.  He reported that the back pain radiated into his leg.  The Veteran also indicated that he was fired from his job as a mail handler several months earlier because he could not do his job due to back pain. 

On physical examination, the examiner noted an increase in lumbar paraspinous tone on the left.  Range of motion testing revealed lateral rotation to 30 degrees in either direction with some discomfort.  The Veteran had extension to 10 degrees and flexion to 40 degrees with discomfort.  Tendon reflexes in both lower extremities were normal.  The examiner diagnosed traumatic compression fracture of T11, T12 and L1, with associated low back pain and left sided radicular radiation, moderate, slight progression. 

The Veteran had a VA examination in January 2006.  The Veteran reported sharp pain in the lower thoracic and upper lumbar areas.  The pain was associated with stiffness and intensity of 8/10.  The pain was somewhat relieved by rest.  The examiner noted that associated features included distribution to the right lateral thigh.  There were no parasthesias, bladder complaints or bowel complaints.  The Veteran could ambulate without the use of assistive devices.  He did not use a back brace. 

On physical examination, the thoracolumbar spine was symmetrical.  There were no abnormal curvatures, no muscle spasms and no crepitation.  There was tenderness in the lower thoracic/upper lumbar area.  There was mild to moderate paralumbar muscle guarding bilaterally.  The Veteran had forward flexion to 55 degrees with endpoint pain noted.  He had extension to 15 degrees with stiffness.  He had lateral flexion to 25 degrees, with additional limitation of pain on repetitive use and forward flexion.  The examiner did not specify the additional limitation in terms of degrees. 

The examiner noted that there were paralumbar muscle spasms.  There was guarding present and tenderness in the lower thoracic/upper lumbar spine.  There were no other postural abnormalities.  The examiner indicated that there were no incapacitating episodes in the preceding 12 months. 

The examiner noted that the Veteran was self-sufficient in his daily activities.  The Veteran's driving was limited to 50 to 60 minutes.  He was unable to participate in recreational activities.  The examiner indicated that there was no significant limitation of functional ability during flare-ups, which were resolved with rest for less than one hour.  It was noted that the Veteran retired four to five years earlier. 

With respect to functional impairment, there was no weakened movement or excess fatigue or incoordination.  There was no swelling in the area and no postural deformity or muscular atrophy.  There was no instability, no interference with sitting.  The examiner noted interference with standing, which was limited to 10 to 15 minutes.  Weight bearing with ambulation was limited to 50 to 60 feet of ambulation. 

The examiner noted forward flexion to 55 degrees with endpoint pain.  Extension was limited at 15 degrees with stiffness.  Lateral flexion and rotation was 25 degrees.  There was additional limitation of pain with repetitive use and forward flexion.  The examiner did not specify the additional limitation in terms of degrees.  There was no further limitation in range of motion and no further limitation in range of motion in the rest of the planes of ranges of motion. 

The Veteran underwent a VA examination in August 2009.  He reported numbness and tingling in both thighs.  He complained of constant pain.  On physical examination, he had forward flexion to 50 degrees and extension to 10 degrees.  He had left lateral flexion to 30 degrees and right lateral flexion to 30 degrees.  Left and right lateral rotation was each to 30 degrees.  Pain was noted at the end of forward flexion.  The examiner addressed the functional limitations associated with the Veteran's condition.  It was noted that the Veteran was able to lift no more than 40 pounds.  He could stand for 15 minutes.  The examiner indicated that repetition of forward flexion did not decrease the range of motion or function. 

Per the August 2011 remand instructions, the VA examiner who conducted the August 2009 VA examination provided a VA addendum opinion in October 2011.  The examiner opined that the Veteran's thoracolumbar spine disability did not significantly limit functional ability (mild for thoracolumbar spine).  He noted that the Veteran was able to perform the usual activities of daily living and independent activities of daily living.  He had mild impairment for errands, mild to moderate impairment for recreation, and no longer did sports.  He was able to restart the precipitating activity once he paused for a few minutes.  The examiner noted that this opinion was based on the Veteran's given history and by his previous VA examinations.

In a January 2012 VA addendum, the examiner who conducted the August 2009 VA examination and composed the October 2011 addendum indicated that "the Veteran's disabilities did not significantly limit functional ability during the flare-ups".

Analysis

A February 1981 rating decision granted service connection for residuals of compression fracture of T11-T12 and assigned a 10 percent rating pursuant to Diagnostic Code 5285. 

The February 1981 rating decision also granted service connection for the Veteran's lumbar spine disability and assigned a 10 percent evaluation from August 2, 1980. A noncompensable (0 percent) rating was assigned from May 1982. 

In May 1996, the Veteran submitted a claim for an increased rating for his back disabilities.  A February 1998 rating decision increased the rating assigned for compression fracture of T11 and T12 to 20 percent disabling.  The February 1998 decision also increased the rating for the Veteran's lumbar spine disability from zero percent to 10 percent disabling.  The Veteran has appealed the ratings assigned in the May 1996 rating decision. 

Thoracic Spine

Regarding the criteria in effect prior to September 26, 2003, the Board finds that an increased rating in excess of 20 percent is not warranted for the Veteran's thoracic spine disability.  In this regard, a higher rating is not assignable under Diagnostic Code 5285, as there is no evidence of abnormal mobility requiring a neck brace (jury mast).  The Veteran was awarded the maximum 10 percent rating available under Diagnostic Code 5291.  There is also no evidence of unfavorable ankylosis.  Accordingly, a higher rating is not assignable under Diagnostic Code 5288. 

A higher rating is also not warranted under the provisions of Diagnostic Code 5293 in effect prior to September 23, 2002, as the record does not reflect any findings of severe recurring intervertebral disc syndrome. 

Additionally, the medical evidence does not show that higher evaluations are warranted under the General Rating Formula for the spine or Diagnostic Code 5237-5242 of the new criteria.  The Board notes that the revised criteria do not provide for separate ratings of the thoracic and lumbar spine.  With respect to the revised criteria, a 40 percent evaluation is assignable for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire spine.  The record does not reflect any objective findings of forward flexion of 30 degrees or less or ankylosis of the thoracolumbar spine.  

The Board has also considered the applicability of the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  The rating criteria reflect that an evaluation in excess of 20 percent is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The evidence does not indicate that the Veteran has had incapacitating episodes of 4 weeks in a 12 months period.  Additionally, neurological pathology has never been shown on objective examination. Accordingly, a higher evaluation is not warranted under the revised provisions governing intervertebral disc syndrome. 

Lumbar Spine

With regard to the Veteran's lumbar spine disability, the RO assigned a 10 percent rating for Diagnostic Code 5295 for slight limitation of motion of the lumbar spine.  
As noted above, in its June 2010 decision, the Board granted a 10 percent rating for demonstrable deformity of a vertebral body under Diagnostic Code 5285 which was not disturbed by the November 2010 Court Order. 

Regarding the current 10 percent rating assigned for limitation of motion, the Board finds that the evidence reflects moderate limitation of motion of the lumbar spine, for which a 20 percent rating is warranted according to Diagnostic Code 5292.  The maximum forward flexion demonstrated by the Veteran during the appeal period is 55 degrees.  VA examination findings demonstrated forward flexion of 44 degrees in March 2000, 40 degrees in October 2001, 55 degrees in June 2006, and 50 degrees in August 2009.  The Board notes that normal forward flexion is 90 degrees; therefore, given the limitation shown on VA examinations, the Board finds that the Veteran's disability more nearly approximates moderate limitation of motion, for which a 20 percent evaluation is warranted pursuant to Diagnostic Code 5292.

However, a disability rating in excess of 20 percent is not warranted under the old or revised regulations.  As noted above, the Veteran's limitation of motion demonstrated forward flexion at a maximum of 55 degrees and most recently at 50 degrees at the August 2009 VA examination.  The Board finds that these ranges demonstrate moderate rather than severe limitation of motion.   As such, the assignment of a maximum 40 percent rating for severe limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).

Under the revised criteria for rating spine disabilities (effective September 26, 2003), the next higher (40 percent) rating requires thoracolumbar spine forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such limitations clearly are not shown, or approximated, at any time during the period of the appeal. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 5242 (2011).

There was no evidence of muscle spasm, but even if there had been, such symptomatology is contemplated in the 20 percent rating.  There has been no showing of focal tenderness, unilateral loss of lateral spine motion in a standing position, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, abnormal mobility on forced motion, guarding, localized tenderness, or loss of strength.  There was also no evidence of muscle atrophy.  Without such pathology, a disability evaluation greater than 20 percent is not warranted under the old or new criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to September 26, 2003) and Diagnostic Codes 5237, 5243 (effective on September 26, 2003). 

DeLuca Factors for Thoracolumbar Spine

Regardless of whether the former or revised criteria are considered, an evaluation of any musculoskeletal disability must include consideration of the Veteran's ability to engage in ordinary activities, including employment, and of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca, supra.  

On VA examination in January 2006, it was noted that the Veteran had lateral flexion to 25 degrees, forward flexion to 55 degrees with endpoint pain, extension was limited at 15 degrees with stiffness and lateral flexion and rotation was 25 degrees.  The examiner noted that there was additional limitation of pain with repetitive use and forward flexion but he did not specify the additional limitation in terms of degrees. 

The examiner did however note that the Veteran was self-sufficient in his daily activities and that there was no significant limitation of functional ability during flare-ups, which were resolved with rest for less than one hour.  With respect to functional impairment, the examiner noted that there was no weakened movement or excess fatigue or incoordination.  

The Board notes that the November 2010 Joint Motion determined that the physician who conducted the August 2009 VA examination did not provide sufficient findings with respect to whether the Veteran suffered from additional functional limitation due to his service-connected thoracic spine and right knee disabilities.  Specifically, the Joint Motion instructed the Board to consider whether the Veteran's thoracic spine and right knee disabilities are additionally limited by pain, fatigue, weakness, or lack of endurance during flare-ups.  

In the August 2011 decision, the Board remanded this issue in order to obtain a new examination to address the concerns of the parties to the Joint Motion.

The subsequent October 2011 and January 2012 VA addendums, composed by the examiner who conducted the previous VA examinations, noted that the Veteran's thoracolumbar spine disability did not significantly limit functional ability.  In the January 2012 VA addendum, the examiner specifically stated that "the Veteran's disabilities did not significantly limit functional ability during the flare-ups".  While the Veteran's representative, in a May 2012 letter, claimed that the January 2012 VA addendum provided by the VA examiner was not adequate, this opinion was buttressed by the October 2011 VA addendum composed by the examiner who specifically noted that his opinion was based on the Veteran's past VA examinations.

While the Veteran at all of his VA examinations has asserted experiencing pain and limitation of motion, and objective medical evidence including the January 2006 VA examination documents some additional limitation of pain with repetitive use and forward flexion, the evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of pain and functional loss resulting from any such symptoms.  Even considering pain and other factors, the evidence simply does not support assignment of a higher rating under any diagnostic criteria discussed in detail above.  

The Board further recognizes that the Veteran's daily activities are affected by his service-connected back disability.  However, in the October 2011 VA addendum, the VA examiner specifically commented on the Veteran's being able to perform usual activities of daily living and independent activities of daily living.  The examiner noted that the Veteran was able to perform usual activities of daily living and independent activities of daily living, had only mild impairment for errands, mild to moderate impairment for recreation, and no longer did sports.  The examiner specifically described the effect of the Veteran's thoracolumbar spine on his functional ability as mild.

After considering the effects of pain and limitation of function, as described in the records of examination and treatment, the Board concludes that the disabling effects of the pain alone do not meet or more nearly approximate the criteria for ratings in excess of 20 percent.  

As such, the Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 20 percent rating for his service-connected residuals of compression fracture of the thoracic spine, and 20 percent rating for his service-connected compression fracture of the lumbar spine, properly compensate the Veteran for the extent of functional loss resulting from any such symptoms. 

The Board recognizes that the Veteran has reported numerous subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  Specifically, the Veteran's representative in a May 2012 letter argued that the Veteran should be entitled to a 40 percent rating, as examinations have demonstrated a 50 percent loss of motion. The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the Rating Schedule.


II.  Right Knee

The Veteran's knee disability is rated according to Diagnostic Codes 5010 and 5260. 

According to Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis.  The rating criteria pertaining to degenerative arthritis are set forth in Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

The RO has rated the Veteran's knee disability based upon limitation of motion under Diagnostic Code 5260, which pertains to limitation of flexion.  Diagnostic Code 5260 provides that a 10 percent evaluation is applicable when flexion is limited to 45 degrees.  A 20 percent evaluation is applicable where flexion is limited to 30 degrees, and an evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Diagnostic Codes 5256 and 5257 are also relevant.  Diagnostic Code 5256 assigns ratings of 30 to 60 percent for ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  Diagnostic Code 5257 governs recurrent subluxation or lateral instability.  A 10 percent evaluation is assignable for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assignable for moderate recurrent subluxation or lateral instability, while a 30 percent evaluation is provided for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

The Board notes that full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

The Office of General Counsel (OGC) has issued two opinions pertinent to claims of entitlement to higher initial evaluations for knee disabilities.  In VAOPGCPREC 23-97, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97 (July 1, 1997).  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

A separate evaluation may also be granted under Diagnostic Code 5003 and 38 C.F.R. § 4.59, when a veteran technically has full range of motion that is inhibited by pain.  VAOPGCPREC 9-98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The General Counsel has also directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004). 

The Veteran underwent a VA examination in March 2000.  On examination, the knee was stable on all stressing tests, including anterior drawer and Lachman's. McMurray's test was negative.  There was no effusion of the knee.  The Veteran had flexion of the knee to 30 degrees and extension to zero degrees. 

A report of a May 2003 VA examination noted medial joint line pain.  The Veteran's symptoms were worse with walking, climbing or kneeling. He reported difficulty standing for long periods of time.  He denied a history of flare-ups.  He described no additional functional deficits.  Examination of the right knee revealed extension to within 5 degrees of full.  He had flexion to 110 degrees with medial pain. The Veteran had a mild effusion and minimal crepitation.  There was no instability on anterior or posterior drawer or anterior Lachman's.  There was no varus or valgus instability. 

X-ray examination of the right knee showed minimal degenerative changes.  The examiner diagnosed a history of arthritis, right knee, status post arthroscopy with persistent symptoms consistent with a medial meniscal tear. 

The Veteran underwent a VA examination in January 2006.  The Veteran reported experiencing pain and stiffness in his knee with episodic swelling.  There was no instability or locking.  The examiner noted that flare-ups of right knee pain occurred whenever the Veteran walked more than 50 or 60 feet.  He relieved this by changing his posture and taking a break from walking for less than an hour.  The examiner determined that there was no functional impairment from the flare-ups.  The Veteran did not use assistive devices and had no previous surgical procedures.  There were no episodes of dislocation or recurrent sublaxation.  There were no constitutional symptoms of inflammatory arthritis.  Regarding his usual activities, the Veteran was limited in standing to no greater than 10 to 15 minutes.  He could ambulate 50 to 60 feet.  He was, however, self sufficient in daily activities.  He was unable to climb steps and stairs up and down.  On examination, crepitus in his right knee was present, and there was tenderness in the medial aspect of the right knee joint.  There was no erethyma but there was mild swelling in the area.  The right knee was stable.  There was a negative McMurray and Lachman test.  There was no redness but some guarding of movement.  Range of motion was normal.  There was stiffness and limitation with repetitive use, however, this had not caused any change in range of motion.  At the time of examination, the Veteran's gait was described as wide based.  

The Veteran underwent a VA examination in August 2009.  He reported clicking in his knee and pain with walking.  The intensity of knee pain was described as 7/10 with usual daily activities.  The Veteran reported that the pain subsided with rest.  There was no swelling, giving way, or locking, but a lack of endurance. 

Range of motion testing revealed extension of 0 degrees and flexion of 110 degrees. Pain was noted from 90 to 110 degrees with flexion.  The examiner noted normal stability, as well as negative McMurray's, Lachman's and Drawer's.  Repetitive motion did not decrease the range of motion. 

Per the August 2011 remand instructions, the VA examiner who conducted the August 2009 VA examination provided a VA addendum opinion in October 2011.  The examiner opined that the Veteran's right knee disability did not significantly limit functional ability (mild to moderate for right knee).  He noted that the Veteran was able to perform the usual activities of daily living and independent activities of daily living.  He had mild impairment for errands, mild to moderate impairment for recreation, and no longer did sports.  He was able to restart the precipitating activity once he paused for a few minutes.  The examiner noted that this opinion was based on the Veteran's given history and his previous VA examinations.

In a January 2012 VA addendum, the examiner who conducted the August 2009 VA examination and composed the October 2011 addendum indicated that "the Veteran's disabilities did not significantly limit functional ability during the flare-ups".

Based upon the above evidence, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right knee disability.  The diagnostic criteria provide that a rating in excess of 20 percent is assignable for favorable ankylosis of the knee in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, the next higher rating of 30 percent is assignable for severe recurrent subluxation or instability.  The record in this case does not show favorable ankylosis or severe recurrent subluxation or instability. 

A 30 percent rating is assignable for limitation of flexion to 15 degrees.  The record in this case reflects flexion greater than 15 degrees.  Even considering painful motion associated with the Veteran's disability, the record does not show such a limitation of flexion to approximate flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 30 percent rating is assignable for extension limited to 20 degrees.  Such findings are not shown in this case, as the examination reports reflect findings of full extension. 

Separate ratings are not available for limitation of flexion and limitation of extension, as the record indicates that there is full extension of the right knee.  The Board further notes that a separate rating is not assignable under Diagnostic Codes 5003 and 5007, as there is no evidence of instability of the knee. 

The Board notes that the November 2010 Joint Motion determined that the physician who conducted the August 2009 VA examination did not provide sufficient findings with respect to whether the Veteran suffered from additional functional limitation due to his service-connected thoracic spine and right knee disabilities.  Specifically, the Joint Motion instructed the Board to consider whether the Veteran's thoracic spine and right knee disabilities are additionally limited by pain, fatigue, weakness, or lack of endurance during flare-ups.  

In the August 2011 decision, the Board remanded this issue in order to obtain a new examination to address the concerns of the Joint Motion parties.

The subsequent October 2011 and January 2012 VA addendums, composed by the examiner who conducted the previous VA examinations, noted that the Veteran's right knee disability did not significantly limit functional ability.  In the January 2012 VA addendum, the examiner specifically stated that "the Veteran's disabilities did not significantly limit functional ability during the flare-ups".  

While the Veteran's representative, in a May 2012 letter, claimed that the January 2012 VA addendum provided by the VA examiner was not adequate, this opinion was buttressed by the October 2011 VA addendum composed by the examiner who specifically noted that his opinion was based on the Veteran's past VA examinations.

The Board observes that the January 2006 VA examination noted that the Veteran's right knee had stiffness and limitation with repetitive use.  Additionally, the August 2009 VA examination reported clicking in his knee and pain with walking.  However, the evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of pain and functional loss resulting from any such symptoms.  Even considering pain and other factors, the evidence simply does not support assignment of a higher rating under any diagnostic criteria discussed in detail above.  

The Board further recognizes that the Veteran's daily activities are affected by his service-connected right knee disability.  However, in the October 2011 VA addendum, the VA examiner specifically commented on the Veteran's being able to perform the usual activities of daily living and independent activities of daily living.  The examiner noted that the Veteran was able to perform usual activities of daily living and independent activities of daily living, had only mild impairment for errands, mild to moderate impairment for recreation, and no longer did sports.  The examiner specifically described the effect of the Veteran's right knee functional ability as mild to moderate.

After considering the effects of pain and limitation of function, as described in the records of examination and treatment, the Board concludes that the disabling effects of the pain alone do not meet or more nearly approximate the criteria for a rating in excess of 20 percent.  

As such, the Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 20 percent rating for his service-connected right knee disability properly compensates the Veteran for the extent of functional loss resulting from any such symptoms. 

The Board recognizes that the Veteran has reported numerous subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the Rating Schedule.

For the foregoing reasons, the Board concludes that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for a right knee disability.  As the evidence is not in relative equipoise, the Veteran may not be afforded the benefit of the doubt.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's thoracolumbar spine and right knee disabilities is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  


II.  Entitlement to an effective date earlier than December 5, 2001 for the grant of a total disability rating based on individual unemployability (TDIU).

In an October 2011 rating decision, the RO granted entitlement to a TDIU, effective July 31, 2006, based on the date that the Veteran filed his claim for individual unemployability.  In January 2012, the Veteran's representative filed a notice of disagreement with the effective date of the grant of a TDIU based on the fact that the Veteran had an increased rating claim pending for his back disability, and an October 2001 VA examination indicated that he was unable to work as a mail handler because of his service-connected back condition.  

In an April 2012 rating decision, the RO granted the Veteran's claim for an earlier effective date for entitlement to a TDIU and assigned a new effective date of December 5, 2001 which is the day following the last date he worked for the United States Postal Service.

While there is some question as to whether the Veteran is satisfied with this current effective date based on a June 2012 statement from his representative requesting a rating decision effectuating the December 5, 2001 effective date, neither the Veteran nor his representative have indicated that they are satisfied with the appeal.  Thus, the issue of entitlement to an earlier effective date prior to December 5, 2001 is before the Board.

The Veteran filed an increased rating claim for his service-connected back disability that was received on May 9, 1996.

The Veteran underwent a VA spine examination in October 2001.  The Veteran reported that he was fired from his job in March at the Post Office as a mail handler because his back was hurting him and he could not do his job.

Correspondence dated in May 2007 from the Human Resources Department of the United States Post Office indicated that the Veteran worked as a mail handler from January 13, 1990 to December 4, 2001.

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. §3.400. 

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year from such date." 

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998). 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

The Board finds that a claim for TDIU was raised along with the claim for an increased disability rating in May 1996 in accordance with Rice.  Evidence received from the United States Post Office Human Resources department in 2007 establishes that the Veteran's last day of employment with the Post Office was December 4, 2001. Therefore, it is factually ascertainable that the Veteran became unemployable on December 5, 2001.  As noted above, if the Veteran became unemployable after the date of claim, the correct effective date is the date of the unemployability.  38 C.F.R. § 3.400.  In this case, the Veteran was first unemployable on December 5, 2001, after his claim for an increased rating (and TDIU) was received in May 1996.  Thus, the appropriate effective date for the award of TDIU is December 5, 2001, the date it is factually ascertainable that the Veteran became unemployable due to his service-connected disabilities. 

While the Veteran contends that the October 2001 VA examination indicated that he was unemployable, the Board notes that the examiner did not make this determination but rather just reported the assertions of the Veteran as they related to his employment situation.  Thus, the mere recitation of the Veteran's self- reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

As noted above, the record clearly documents that the Veteran maintained employment at the Post Office from January 13, 1990 to December 4, 2001. Although at his October 2001 VA examination, the Veteran reported that he was fired from his job in March at the Post Office as a mail handler because his back was hurting him and he could not do his job, this evidence is outweighed by the fact that the Veteran remained employed until December 4, 2001.  The Board has already determined that a claim for TDIU is deemed to have been received in May 1996 as part of the claim for an increased rating, but the earliest possible effective date is December 5, 2001; the date that it is factually ascertainable the Veteran was unemployable. 

As it is factually ascertainable that the Veteran stopped working on December 5, 2001, after his May 1996 claim for TDIU was received, the appropriate effective date for the grant of TDIU is the date he was first unemployable due to service-connected disabilities, that is, December 5, 2001.  38 C.F.R. § 3.400(o)(1)(2).

Accordingly, the Veteran's claim for an effective date earlier than December 5, 2001 for the grant of entitlement to a total disability rating based on TDIU is denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected residuals of compression fracture of the thoracic spine is denied. 

Entitlement to a 20 percent rating, but no higher, for moderate limitation of motion of the lumbar spine is granted.

Entitlement to a disability rating in excess of 20 percent for service-connected right knee impairment is denied.

Entitlement to an effective date earlier than December 5, 2001 for the grant of entitlement to a total disability rating based on TDIU is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


